The plaintiff claimed under a grant to Parker, dated 20th May, 1793, upon an entry dated June 7, 1785.
The defendant showed a grant to Isaac Moore, dated September 15, 1787, upon an entry dated 16th of April, 1785; deeds from the patentee to Harman, from him to his brother, and thence to the defendant.
J. Wallen proved that Isaac Moore, in whose name the grant issued, died in the service during the revolutionary war, and that Charles Moore was his heir, as he believed.
The section alluded to is in these words: "That in case of the death of any person who heretofore has made an entry of land, or who hereafter shall make an *Page 199 
entry pending the same, or before the making out the grant his or their heirs or assigns shall have a fee-simple in the premises, although the grant shall be made in the name of the decedent." It is true that, Isaac Moore, in whose name the entry and grant were made, died long before the making of the entry, and that this case does not come within the letter, but it evidently does within the equity, of the act. Qui hœret inlitera, hœret in cortice. The grant to Moore is good.
Verdict for defendant.